            Case 4:18-cv-00342-KGB Document 93 Filed 12/02/19 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION

DONNA CAVE, JUDITH LANSKY,                                                           PLAINTIFFS
PAT PIAZZA, and SUSAN RUSSELL

ANNE ORSI, AMERICAN HUMANIST                                   CONSOLIDATED PLAINTIFFS
ASSOCIATION, FREEDOM FROM
RELIGION FOUNDATION, INC.,
ARKANSAS SOCIETY OF FREETHINKERS,
JOAN DIETZ, GALE STEWART, RABBI
EUGENE LEVY, REV. VICTOR H. NIXON,
TERESA GRIDER, and WALTER RIDDICK

THE SATANIC TEMPLE, DOUG MISICKO                                                 INTERVENORS
aka “LUCIEN GREAVES,” and ERIKA
ROBBINS

v.                               No. 4:18CV00342 KGB/BD

JOHN THURSTON, Arkansas Secretary of State,
in his official capacity                                                             DEFENDANT

               MOTION TO COMPEL RESPONSES FROM INTERVENORS
                 AND ENFORCE AGREEMENT BETWEEN COUNSEL

       Arkansas Secretary of State John Thurston, through counsel, states for his motion as

follows:

       1.       The Satanic Temple Intervenors refuse to provide proper responses to

Defendant’s reasonable discovery requests. Following months of unsuccessful, good-faith efforts

to obtain these responses, Defendant now moves this Court for an order compelling signed

responses from all Intervenors; compelling Intervenors to provide information and documents

responsive to their requests; enforcing an agreement between counsel concerning discovery; and

deeming all Intervenors’ objections waived.

       2.       First, Intervenors have waived all objections by failing to state them with

specificity. Fed. R. Civ. P. 33(b)(5). This includes all generic objections stated by Intervenors in
            Case 4:18-cv-00342-KGB Document 93 Filed 12/02/19 Page 2 of 3



their initial and supplemental responses. Exh. B; Exh. D. Defendant requests that the Court deem

all Intervenors’ generic objections waived.

       3.       Second, the Rules require that the answers to interrogatories must be signed by

the party making the answers. Fed. R. Civ. P. 33(b)(5). Counsel for Intervenors admits that

Intervenors have failed to provide answers signed by the parties. Exh. G at 1. Defendant requests

that this Court order the Satanic Temple, Doug Misicko, and Erika Robbins to provide signed

answers to the interrogatories.

       4.       Third, besides the signing issue, the Satanic Temple and Doug Misicko have

failed to provide proper responses to many of Defendants’ interrogatories and requests for

production. Defendant requests that this Court order these Intervenors to provide proper

responses to these discovery requests.

       5.       Finally, there is an agreement between counsel concerning the production of

information and documents relating to proceeds from purchases and contributions made through

various websites created by the Satanic Temple. Despite counsel’s “personal word” that the

Satanic Temple would abide by the agreement, it refuses to do so. Defendant requests that this

Court enforce the agreement between counsel.

       6.       Defendant certifies that he has in good faith made repeated efforts to obtain

proper, signed responses and production of documents without this Court’s intervention.

       7.       In support of this motion, Defendant relies on his exhibits and brief submitted

simultaneously herewith.

       Therefore, Defendant respectfully requests that the Court grant its motion.




                                                 2
Case 4:18-cv-00342-KGB Document 93 Filed 12/02/19 Page 3 of 3



                           Respectfully submitted,

                           LESLIE RUTLEDGE
                           Attorney General

                     By:   /s/ Michael A. Cantrell
                           Nicholas J. Bronni (2016097)
                             Solicitor General of Arkansas
                           Vincent M. Wagner (2019071)
                             Deputy Solicitor General
                           Michael A. Cantrell (2012287)
                           Dylan L. Jacobs (2016167)
                             Assistant Solicitors General
                           OFFICE OF THE ARKANSAS ATTORNEY GENERAL
                           323 Center Street, Suite 200
                           Little Rock, AR 72201
                           Ph:      (501) 682-2007
                           Fax: (501) 682-2591
                           Michael.Cantrell@ArkansasAG.gov

                           Gary L. Sullivan, Ark Bar No. 92051
                           Managing Attorney
                           Arkansas Secretary of State’s Office
                           Suite 256- State Capitol
                           500 Woodlane Avenue
                           Little Rock, AR 72201
                           PH: (501) 682-3401; Fax: (501) 682-1213
                           Email: gary.sullivan@sos.arkansas.gov

                           Hiram Sasser
                           Michael Berry
                           Lea Patterson
                           FIRST LIBERTY INSTITUTE
                           2001 West Plano Parkway, Suite 1600
                           Plano, TX 75075
                           Tel: (972) 941-6162
                           Fax: (972) 423-6162
                           hsasser@firstliberty.org
                           mberry@firstliberty.org
                           lepatterson@firstliberty.org

                           Attorneys for Secretary of State John Thurston




                              3
